DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 6/7/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (CN 102468237, with English translation provided) in view of Hao et al (US 6,756,291).
	With respect to Claim 1, Xie et al discloses a method for making a MOSFET (Figures 2-4), comprising steps of: forming a gate oxide layer (paragraph 41, Figure 3, 201, patterned) on a substrate (Figure 3, 200), wherein the substrate comprises silicon (paragraph 39), and the gate oxide layer comprises silicon dioxide (paragraph 41); depositing and forming a polysilicon layer (Figure 3, 202, patterned) on the gate oxide layer (Figure 3, 201); performing LDD implantation on the substrate at both sides of the gate, to form a first LDD area and a second LDD area respectively (Step S102, paragraph 43); and performing SD implantation to form a source and a drain in the substrate at both sides of the gate respectively (Step S104, paragraph 52) ; wherein before  one of the steps after the depositing and forming a polysilicon layer on the gate oxide layer, fluorine ion implantation is performed to diffuse the fluorine element to an interface between the gate oxide and the substrate (Step S103 and corresponding text, paragraphs 48-49. See Figures 1-4 and corresponding text, especially paragraphs 31-58. 
Xie et al differ from the Claims at hand in that Xie et al do not disclose “removing the polysilicon layer and the gate oxide layer in a target area by means of dry etching, wherein the remaining gate oxide forms a gate oxide of the MOSFET, and the remaining polysilicon layer forms a gate of the MOSFET”. 
	Hao et al pertains to MOSFET formation, also discloses fluorine implantation of the gate oxide, and discloses the formation of gate oxide and polysilicon layers on a silicon substrate. Moreover, Hao disclose removing the polysilicon layer and the gate oxide layer in a target area by means of dry etching, wherein the remaining gate oxide forms a gate oxide of the MOSFET, and the remaining polysilicon layer forms a gate of the MOSFET. See Figures 1A-1C and Figure 3, and corresponding text, especially column 1, line 25 to column 5, line 45; and column 6, lines 30 to  60.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the patterning process of Hao et al, in the process of Xie et al, for its known benefit in the art of forming a gate in a MOSFET as disclosed by Hao et al. The use of a known process, forming gate oxide and gate layers and then patterning by dry etching, for its known benefit, gate formation in MOSFETs,  would have been prima facie obvious to one of ordinary skill in the art.  

	With respect to Claim 2, Xie et al discloses  “the fluorine ion implantation is performed after the polysilicon layer is deposited and formed on the gate oxide layer and before the LDD implantation is performed on the substrate at both sides of the gate”. See Example 3, paragraphs 69-77.
	With respect to Claim 3, Xie et al discloses the energy of the fluorine ion implantation is 20KeV (paragraph 49), which is within the claimed range of 10 KeV to 100 KeV. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 1934 (Fed. Cir. 1990).
	With respect to Claim 4, Xie et al discloses the dose of the fluorine ion implantation is 3 x 10(15) /cm2 (paragraph 49), which is within the claimed range of  1 x 10 (14)/cm2 to 1 x 10(16)/cm2. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 1934 (Fed. Cir. 1990).
	With respect to Claim 6, Xie et al discloses “wherein the fluorine ion implantation is performed after the LDD implantation is performed on the substrate at both sides of the gate and before the SD implantation is performed”. See Example 1 and paragraphs 31-37.
	With respect to Claim 7, Xie et al discloses “the fluorine ion implantation is performed after the SD implantation is performed”. See Example 2, paragraphs 59-66.
With respect to Claim 8, Xie et al discloses the dose of the fluorine ion implantation is 3 x 10(15) /cm2 (paragraph 49), which is within the claimed range of  1 x 10 (14)/cm2 to 1 x 10(16)/cm2. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 1934 (Fed. Cir. 1990).
With respect to Claim 9, Xie et al discloses the energy of the fluorine ion implantation is 20KeV (paragraph 49), which is within the claimed range of 10 KeV to 100 KeV. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 1934 (Fed. Cir. 1990).
	With respect to Claim 11, Xie et al discloses “after the performing SD implantation, further comprising: performing a thermal treatment by means of an RTA process”. See Step S105, paragraphs 55-58 of Xie et al.
With respect to Claim 13, Xie et al discloses “the thermal treatment is 5 to 15 seconds”. See paragraph 56 of Xie et al.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (CN 102468237) in view of Hao et al (US 6,756,291) as applied to claims 1-4 above, and further in view of Wei et al (CN 104241130).
	Xie et al and Hao et al are relied upon as discussed above.
However, neither reference discloses  “wherein the temperature during a process of removing the polysilicon layer and the gate oxide layer in the target area by means of dry etching is greater than 700 degrees Celcius”.
	Wei et al pertains to MOSFET formation and discloses dry etching temperatures in the range of 0 to 1000 degrees Celcius. See paragraph 18.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use temperatures of greater than 700 degrees Celcius in the process of Xie et al and Hao et al, for their known benefit as dry etching temperatures in the formation of MOSFETs. It is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification, in the absence of unobvious results. See In re Aller, 105 USPQ 233 (CCPA 1955).
With respect to Claim 5, the combined references make obvious the limitation “wherein the temperature during a process of removing the polysilicon layer and the gate oxide layer in the target area by means of dry etching is greater than 700 degrees Celcius”. See paragraph 18 of Wei et al.

Claim 10 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (CN 102468237) in view of Hao et al (US 6,756,291) as applied to claims 1-4 and 6-9 above, and further in view of Pan (US 5,750,435).
	Xie et al and Hao et al are relied upon as discussed above.
However, neither reference discloses  the angle of the fluorine ion implantation is 0 to 45 degrees, as required by Claim 10.
	Pan also pertains to the formation of MOSFETs and the implantation of fluorine ions between the gate oxide and the substrate, and disclose implantation at an angle of 7 to 60 degrees to optimize the implantation of the fluorine ions. See column 6, lines 1 to 35. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use implantation angles in the process of Xie et al and Hao et al, for their known benefit of optimizing the implantation of fluorine atoms between the gate oxide and the substrate. The use of a known method, implanting at an angle, for its known benefit, optimizing implantation, would have been prima facie obvious to one of ordinary skill in the art. 
 With respect to Claim 10, the combined references make obvious the limitation “the angle of the fluorine ion implantation is 0 to 45 degrees”. See column 6, lines 1 to 35 of Pan. Moreover, overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 1934 (Fed. Cir. 1990).
With respect to Claim 12, Xie et al discloses “the temperature of the thermal treatment is 800 to 1200 degrees Celcius”. See paragraph 57 of Xie et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "thermal treatment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 23, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812